DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a label printer but its claim language specifically recites components which are outside of the printer at any specific time.  In particular, it recites a plurality of different print heads, but specifies that only one print head is provided with the printer and recites a plurality of different guide units but only one guide unit is provided with the printer.  Claims 2-9 contain similar issues through dependency on claim 1.
For purposes of providing prior art, the prior art below addresses provision of a plurality of print heads which are interchangeable, and also provides a plurality of guide units insofar as replacement of parts is prevalent in the prior art, such teaching necessarily teaches the printer 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison (US Patent 4,527,472).
For claim 10:  Davison teaches a set of mutually different accessory parts for a same label printer (see Figs. 1-3) that is configured to print labels applied to a carrier tape W, wherein the accessory parts comprise at least two print head units 34 that each have a print head (see Figs. 2 and 5, column 6, lines 1-11, print head 34 of a first diameter and print head 34’ of a second diameter being parts configurable to use in the same printer of Fig. 1); and/or at least two guide units for the carrier tape that each have a counter-element to a print head that is configured to hold the carrier tape with the labels in contact with the print head, with the accessory parts each being configured as a replaceable module 34 (see Figs. 2 and 5, swapping between Figs. 2 and 5 and adjusting the printer to accommodate).
For claim 11:  Davison teaches the set of mutually different accessory parts in accordance with claim 10, wherein the print head units comprise a first and a second print head unit 34, 34’, with the print heads of the first and second print head units being different from 
For claim 12:  Davison teaches the set of mutually different accessory parts in accordance with claim 11, wherein the print head of the first print head unit is configured as a thermal transfer print head and the print head of the second print head unit is configured as a direct thermal print head (both print heads are transferring print heads that transfer ink around the cylindrical surface and print the web directly, thus the first print head is a thermal transfer print head and the second print head is a direct thermal print head).
For claims 13 and 14:  Davison teaches the set of mutually different accessory parts in accordance with claim 11.  The additional limitations of claims 13 and 14 further define a group which is provided as an option not relied upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US Patent 4,527,472) in view of Bernhard et al. (US PG Pub 2003/0053835).
For claim 1:  Davison teaches a label printer (see Figs. 1-3, a printer is shown, any printed matter can constitute a label, the material printed on the web W as seen in Fig. 2 can W (see Fig. 2, printing by the roller 34 onto the web W), comprising a first receiver 35 for a print head unit 34 having a print head 34 (see column 4, lines 1-4, the print head unit 34 is releasably attached, and replaceable and thus posits the existence of a plurality of print head units 34); at least two mutually different print head units that are each configured as a replaceable module and that each have a print head (see column 4, lines 1-4, the print head unit 34 is provided as a replaceable unit having a print head 34, a plurality of print heads of different diameters is suggested, column 6, lines 1-12), wherein one of the two print head units is selectively received by the first receiver in an assembled state (as seen in Figs. 1-3, one of the print head units 34 is received by the receiver 35); a second receiver 113, 114 for a guide unit 110 for the carrier tape W having a counter element 110 to the print head 34 that is configured to hold the carrier tape W with the labels in contact with the print head 34 (as seen in Fig. 2 and operation thereof, the rod 113, 114 holds the platen roller 110 which counters and opposes the print head 34 and supports the carrier tape W).  Davison does not specify at least two mutually different guide units for the carrier tape that are each configured as a replaceable module and that each have a counter element to the print head that is configured to hold the carrier tape with the labels in contact with the print head, wherein one of the two guide units for the carrier tape is selectively received by the second receiver in the assembled state.  However, Bernhard et al. teaches providing replacements for components which come into contact with the printing web in a printer (see paragraph 7 and Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Davison to permit there to be multiple components as the second guide unit and replace on guide unit with another so 
For claim 2:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 1 and Davison teaches that the first and second receivers each have a horizontally arranged holding mandrel 35, 113 that is fastened with a respective one end to a support 30, and whose other end projects from the support in a self-supporting manner (see Fig. 2, the free end on the right side of Fig. 2), with the two print head units each being able to be pushed from the self-supporting end onto the first receiver (see Fig. 2, sleeve 34 is capable of being placed onto the mandrel 35), and with the two guide units for the carrier tape each being able to be pushed from the self-supporting end onto the second receiver (see Fig. 2, counter roller 110 is receivable onto the mandrel 113).
For claim 3:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 1 and Davison teaches that print head unit is fastened to the first receiver by means of a screw (see Fig. 13, column 12, lines 20-25, provision of a screw 195 to mount the print head unit 175 to the carrier being the receiver 194) that can be loosened by hand, and/or in that the respective guide unit is fastened to the second receiver by means of a screw that can be loosened by hand.  The recitation “can be loosed by hand” is an indefinite variable, however, where this is not met by the claimed limitation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to provide the screw 
For claim 4:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 1, wherein the respective print head unit can be received by the first receiver irrespectively of whether the respective guide unit for the carrier tape is already received by the second receiver; and in that the respective guide unit for the carrier tape can be received by the second receiver irrespectively of whether the respective print head unit is already received by the first receiver (see column 2, lines 13-23, the backing roller and print head are relatively adjustable, permitting receipt of the print head unit and guide unit regardless of provision of the other unit).
For claim 5:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 1 and Davison teaches that, in an assembled state, the respective print head unit is pivotably supported about the first receiver between an operating position and an insertion position for a thermal transfer tape; and/or in that, in the assembled state, the respective guide unit for the carrier tape is pivotably supported about the second receiver between an operating position and an insertion position for the carrier tape (see column 2, lines 1-8, means for adjusting the backing roller mounting, which adjusts the second receiver and the guide between first and second positions, one being an operating position, the other being a position with a larger gap which can constitute an insertion position in a broadest reasonable interpretation of the apparatus claim limitations).
For claim 6:   The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 1 and Davison teaches that the print head units comprise a first and a 
For claim 7:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 6 and Davison teaches that the print head of the first print head unit is configured as a thermal transfer print head and the print head of the second print head unit is configured as a direct thermal print head (a thermal transfer print head and a direct thermal print head correspond to print head elements 34 of a first and second diameter as seen in Figs. 2 and 5, as both print heads 34 transfer ink from inking roll 64 and directly print the ink to the substrate W).
For claims 8 and 9:  The combination of Davison and Bernhard et al. teaches the label printer in accordance with claim 6 and the additional limitations of claim 8: “wherein the counter-element of the first guide unit is configured as a driven print roller and the counter-element of the second guide unit is configured as a sliding plate” only further specify alternatives not relied upon.  Therefore, the combination applicable to claim 6 teaches the recited invention of claim 8 relying on providing distinct print heads.  Likewise the same is applicable to claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/             Primary Examiner, Art Unit 2853